DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Takekida (US 2019/0287988).
Regarding claim 1: Takekida (Fig. 3) discloses an integrated circuit memory device, comprising:
a plurality of row selection transistors (a plurality of drive circuits WD1, each drive circuit WD1 has at least one selection transistor), on a substrate (paragraph [0018]);
a dummy row selection transistor (WD2 has at least one selection transistor), on the substrate;
a plurality of word lines (WLs) and a plurality of dummy word lines (DWL01 and DWL02), on the substrate;
a plurality of memory cells (MCs connected to WLs) electrically connected to corresponding ones of the plurality of word lines;
a plurality of dummy memory cells (cells connected to DWL01 and DWL02) electrically connected to corresponding ones of the plurality of dummy word lines;
a first wiring structure (a portion that connects a first word line to WD1), which electrically connects a first one of the plurality of word lines to a first one of the plurality of row selection transistors; and
a second wiring structure (a portion from WD2 to a node that connects two dummy word lines together), which electrically connects the plurality of dummy word lines together and to the dummy row selection transistor.
Regarding claim 2: Takekida discloses the memory device of Claim 1, further comprising a plurality of bit lines (Fig. 3, BL), which are spaced apart vertically from the plurality of word lines and the plurality of dummy word lines, and are electrically connected to corresponding ones of the plurality of memory cells and the plurality of dummy memory cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28 and 29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono (US 2011/0141793) .in view of Takekida.
Kono discloses all the limitations of claims 26 and 29 except for the row selection transistors, a dummy row transistor and the dummy word lines connected together. However, Takekida discloses the use of row selection transistors (word line drive circuits) and the dummy word lines connected together to select all the dummy word
lines together for memory operations (Fig. 3). It would have been obvious to one of ordinary skill in the art to modify Kono by using row selection transistors and the dummy word lines connected together to select all the dummy word lines together for memory operations in a memory device.
Regarding claim 28: Kono (Fig. 2) discloses the variable resistance memory device of Claim 26, wherein each of the memory cells and the dummy memory cells are stacked in two or more layers in a vertical direction. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kono in view of Takekida as applied to claim 29 above, and further in view of Osada et al. (US 2019/0287594, hereinafter “Osada”).
Kono in view of Takekida discloses all the limitations of claim 30 except for the number of row selection transistors equal to the number of word adj lines. However, Osada discloses a row selection circuit having the number of row selection transistors equal the number of word lines to individually select the word lines. It would have been obvious to one of ordinary skill in the art to use a row selection circuit having the number of row selection transistors equal the number of word lines to individually select the word lines in a memory device.
Allowable Subject Matter
Claims 11-25 are allowed.
Claims 3-10 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the substrate includes first active regions in which the plurality of row selection transistors are formed, and a second active region in which the dummy row selection transistor is formed; wherein the word lines and dummy word lines extend lengthwise in a first direction across the substrate, and the bit lines extend lengthwise in a second direction across the substrate, which is perpendicular to the first direction; wherein the first active regions and the second active region are spaced apart from each other in the first direction; and wherein the first active regions and the second active region are arranged such that their length direction is equivalent to the second direction.” in combination with the other limitations thereof as is recited in the claim. Claims 9 and 10 depend on claim 	
Regarding claim 4: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a plurality of bit lines, which are spaced apart vertically from the plurality of word lines and the plurality of dummy word lines, and are electrically connected to corresponding ones of the plurality of memory cells; and a plurality of dummy bit lines, which are electrically connected to corresponding ones of the plurality of dummy memory cells, and electrically connected together.” in combination with the other limitations thereof as is recited in the claim. Claim 5 depends on claim 4.
Regarding claim 6: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the substrate includes first active regions in which the plurality of row selection transistors are formed, and a second active region in which the dummy row selection transistor is formed; and wherein the second wiring structure comprises: (i) a first contact plug electrically coupled to a source/drain region of the dummy row selection transistor, (ii) a pad pattern electrically connected to the first contact plug, and (ili) a plurality of second contact plugs extending between and electrically connecting the pad pattern to corresponding ones of the plurality of dummy word lines.” in combination with the other limitations thereof as is recited in the claim. Claims 7 and 8 depend on claim 6.
Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “dummy memory cell structures, each of the dummy memory cell structures connected to one of the dummy word lines and one of the bit lines; a first wiring structure connecting one of the word lines and one of the row selection transistors to each other; and a second wiring structure connecting the dummy word lines and the dummy row selection transistor,
wherein ends of the dummy word lines are merged into one by the second wiring structure.” in combination with the other limitations thereof as is recited in the claim.
Claims 12-25 depend on claim 11.
Regarding claim 27: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the second wiring comprises: second contact plugs contacting bottoms of the dummy word lines, respectively; a pad pattern extending over one impurity region of the dummy row selection transistor, the pad pattern connecting bottoms of the second contact plugs; and a first contact plug connecting a bottom of the pad pattern and the one impurity region to each other.” in combination with the other limitations thereof as is recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827